DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO ARGUMENTS
Applicant’s arguments with respect to claim(s) 1-5, 7-8, 10-13, and 15-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Further, the Examiner, as noted within the Advisory Action mailed on 15 February, 2022, noted that further consideration and search was necessary with regards to the proposed claim language to correct for the issued under 35 U.S.C. 112(b) presented within the After-Final amendments filed on 26 January, 2022. In particular, the claim language suggested to overcome the issues under 35 U.S.C. 112(b) broadened the claims, and such broadened claim scope has been presented within independent claims 1, 15, and 16. Due to this, the Examiner believes newly found prior art GRUPPIONI (EP 1043560 B1 – published in English on 2 January, 2004), SHEERIN (US2001/0032718 A1 – published 25 October, 2001), LUTJENS (US 4,487,256 – published 11 December, 1984), and BERNERT (US 8,069,678 B1 – published 6 December, 2011) effectively teaches the combination of elements characterized by the claims of the present invention.

RESPONSE TO AMENDMENT
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 February, 2022 has been entered.

Disposition of Claims
Claims 1-5, 7-8, 10-13, and 15-16 are pending.
Claims 6, 9, and 14 have been cancelled.
Claims 15-16 are new.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-8, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over GRUPPIONI (EP 1043560 B1 – published in English on 2 January, 2004), in view of  SHEERIN (US 2001/0032718 A1 – published 25 October, 2001).
As to claim 1, GRUPPIONI discloses a heat exchanger (par. 1), comprising:
a plurality of first members (combination of 10 and 11);
a plurality of second members (1 and 12, in particular the horizontal pipes, 5, thereof; figures 2-3, 6, 8-9, and 11, in view of figures 18-21) located between (portions which are located in spaces between adjacent first members, steel pipes, 11)adjacent first members of the plurality of first members, wherein
the plurality of first members each comprise
	a plurality of openings (openings at steel pipe and channel, 10 with 11, ends; figures 16 and 20),and
	a first flow path connected to the plurality of openings ( flow path internal to the steel pipes, 5, which are provided entry/exit thereto via the openings),
the plurality of second members each comprise
	a second flow path connected to the openings of the adjacent first members (flow path internal to steel pipes and channels, 10 with 11 are provided entry/exit thereto via the openings at ends of the steel pipe which join to some of the openings of the first members, at vertical pipe section, 6, and thus, to the remainder openings of the second member, 5; figure 20-21), and
	the plurality of openings and the first flow path of the first members, and the second flow path of the second members define a flow path for a first fluid (capable of being used to carry a first fluid therein; see MPEP §2114), and a region (see annotated figures 20 and 21) between the adjacent first members defines a flow path for a second fluid(capable of being used to contact a second fluid exterior thereto; see MPEP §2114);
a plurality of third members (9 and further the structure shown in figure 14 surrounding the channel, 10 of the first member) extending towards the region (figures 3, 18-19, and annotated figures 20 and 21) on the first member, and
a plurality of fourth members (2 , 3, 12, and 14), the plurality of fourth members being spaced from the plurality of first members (figures 3 and 18-21),
a first end of at least one of the plurality of fourth members connects to one of the plurality of third members and a second end of the at least one of the plurality of third members connects to an other one of the plurality of third members (see annotated figure 3 and figures 20-21), and
the plurality of fourth members extends from the plurality of third members toward the region (see annotated figures 20 and 21), and
at least one of the plurality of fourth members is in contact with corresponding one of the plurality of second members (col.2,lines 35-37 and 44-46; figures 5-6 and 11-12).
However, GRUPPIONI does not explicitly disclose each of the plurality of third members connecting one of the plurality of first members with an other one of the plurality of first members.
SHEERIN is within the field of endeavor provided a heat exchanger (par. 2, lines 3-4), which provides fluid interior to the tubes (12 with wall 32; par. 24,lines 10-12) to exchange heat with an exterior fluid thereto (par. 28,lines 1-3). SHEERIN teaches wherein the tubes include exterior fins (38, and 40; par. 26, lines 1-5; figure 4), wherein the fins are provided as exterior ball fins (40) and exterior claw fins (38). The ball fins and claw fins are provided  to each join to par. 27, lines 1-21), thereby providing connection between adjacent tubes (through thermal connection and intermediate connection via the fins). In particular, the connection creates vertical air channels or passages (30) to be formed.  It is advantageous to create these channels between adjacent tubes to allow the air to travel vertically from the bottom to the top of the cooling system using natural convection, and further confining the space of the air channels to achieve a thermo siphoning effect.   With this effect the velocity of air flow increases to result in a greater heat transfer property (par. 28, lines 1-17). Therefore, it would have been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify GRUPPIONI to incorporate each of third members, such as the ball and claw fins of tubes of SHEERIN, to join to ball and claw fins of adjacent tubes, so as to connect each of the third members of one first member to adjacent other first members for these reasons of creating vertical air channels to achieve a thermo siphoning effect.

    PNG
    media_image1.png
    861
    910
    media_image1.png
    Greyscale

Annotated Figure 3 of GRUPPIONI

    PNG
    media_image2.png
    831
    570
    media_image2.png
    Greyscale
 
Annotated Figure 20 of GRUPPIONI

    PNG
    media_image3.png
    855
    662
    media_image3.png
    Greyscale

Annotated Figure 21 of GRUPPIONI

As to claim 2, GRUPPIONI, as modified by SHEERIN, previously taught the connection of the one of the plurality of third members to the one of first members and the other one of the plurality of first members (see rejection of claim 1). More so, GRUPPIONI further discloses wherein the third member and the one and the other first members are transverse to one another (the first members extend in a longitudinal direction, with the fins extending in a transverse radial direction, as shown in figures 13-17). Therefore, GRUPPIONI, in view of the previous modifications of SHEERIN provided in claim 1, teach the claimed invention of claim 2.

As to claim 3, GRUPPIONI, as modified by SHEERIN, further discloses wherein the plurality of third members are located at intervals (figures 13-17).
As to claim 7, GRUPPIONI, as modified by SHEERIN, further discloses wherein the plurality of fourth members are located at intervals (1, 3-7, 9, 10-12, and 18-21).

As to claim 8, GRUPPIONI, as modified by SHEERIN, further discloses wherein the plurality of fourth members are connected to the third member which is transverse to the plurality of fourth members (figures 3 and 20-21).

As to claim 13, GRUPPIONI, as modified by SHEERIN, further discloses wherein at least one of the plurality of fourth members connects one of the plurality of third members to one of the plurality of second members (figures 3 and 20-21).

Claims 4-5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over GRUPPIONI (EP 1043560 B1 – published in English on 2 January, 2004), in view of  SHEERIN (US 2001/0032718 A1 – published 25 October, 2001) and BERNERT (US 8,069,678 B1 – published 6 December, 2011).
As to claim 4, GRUPPIONI, as modified by SHEERIN, does not further disclose wherein widths at an inlet and an outlet of the flow path for the second fluid between adjacent third members of the plurality of third members are different from each other.
BERNERT is within the field of endeavor provided a heat exchanger design (col. 1, line 18). BERNERT teaches a fluid flow path interior to a tube (60) which includes a plurality of fins (64), wherein the plurality of fins include widths at an inlet (width between the smaller number of radially extending fins, 64A, at the inlet; col. 9,lines 20-55) and an outlet (width between the larger number of radially extending fins, 64B, at the outlet; col.9,lines 20-55) of the flow path for the second fluid (atmospheric air; col.9, line  64) between adjacent third members (such as third members associated with 64A and third members associated with 64B; figure 6) of the plurality of third members are different from each other (col.9, lines 20-55). In particular, the variation in the fin density affects the width between the fins of the upper and lower sections, so as to effect a change in width between adjacent third members associated with these upper and lower sections along the tube to improve heat transfer both internal and externally, to reduce the number of fluid pressure connections, and to affect ice growth (col.9, lines 20-55).  Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed to modify GRUPPIONI, in view of SHEERIN, to incorporate widths of an inlet and outlet of the second fluid flow path between adjacent third members of the 

As to claim 5, GRUPPIONI, as modified by SHEERIN and BERNERT, previously taught the incorporation of the plurality of fins include widths at an inlet (width between the smaller number of radially extending fins, 64A, at the inlet; col. 9,lines 20-55) and an outlet (width between the larger number of radially extending fins, 64B, at the outlet; col.9,lines 20-55) of the flow path for the second fluid (atmospheric air; col.9, line  64) between adjacent third members (such as third members associated with 64A and third members associated with 64B; figure 6) of the plurality of third members are different from each other (col.9, lines 20-55), as provided within the rejection of claim 4. In addition to this, the plurality of flow paths A can be defined by the flow paths from the lower to upper fins of the upper and lower sections of the fins (64A and 64B), such that due to the difference in fin density, and thereby width among same fins along the same section, the adjacent flow paths along the lower to upper portions of the adjacent fins have different relationships from each other in width at the inlet and the outlet of the flow path for the second fluid, as the fin density changes from inlet to outlet (col.9, lines 20-55). Again, the variation in the fin density affects the width between the fins of the upper and lower sections, so as to effect a change in width between adjacent third members associated with these upper and lower sections along the tube to improve heat transfer both internal and externally, to reduce the number of fluid pressure connections, and to affect ice growth (col.9, lines 20-55).  Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed to modify GRUPPIONI, in view of SHEERIN and 

As to claim 15, GRUPPIONI discloses a heat exchanger (par. 1), comprising:
a plurality of first members (combination of 10 and 11);
a plurality of second members (1 and 12, in particular the horizontal pipes, 5, thereof; figures 2-3, 6, 8-9, and 11, in view of figures 18-21) located between (portions which are located in spaces between adjacent first members, steel pipes, 11)adjacent first members of the plurality of first members, wherein
the plurality of first members each comprise
	a plurality of openings (openings at steel pipe and channel, 10 with 11, ends; figures 16 and 20),and
	a first flow path connected to the plurality of openings ( flow path internal to the steel pipes, 5, which are provided entry/exit thereto via the openings),
the plurality of second members each comprise
	a second flow path connected to the openings of the adjacent first members (flow path internal to steel pipes and channels, 10 with 11 are provided entry/exit thereto via the openings at ends of the steel pipe which join to some of the openings of the first members, at vertical pipe section, 6, and thus, to the remainder openings of the second member, 5; figure 20-21), and
	the plurality of openings and the first flow path of the first members, and the second flow path of the second members define a flow path for a first fluid (capable of being used to carry a first fluid therein; see MPEP §2114), and a region (see annotated figures 20 and 21) between the adjacent first members defines a flow path for a second fluid(capable of being used to contact a second fluid exterior thereto; see MPEP §2114);
a plurality of third members (9 and further the structure shown in figure 14 surrounding the channel, 10 of the first member) extending towards the region (figures 3, 18-19, and annotated figures 20 and 21) on the first member, and
a plurality of fourth members (2 , 3, 12, and 14), the plurality of fourth members being spaced from the plurality of first members (figures 3 and 18-21),
a first end of at least one of the plurality of fourth members connects to one of the plurality of third members and a second end of the at least one of the plurality of third members connects to an other one of the plurality of third members (see annotated figure 3 and figures 20-21), 
wherein the plurality of third members are located at intervals (figures 13-17).
However, GRUPPIONI does not explicitly disclose each of the plurality of third members connecting one of the plurality of first members with an other one of the plurality of first members or wherein widths at an inlet and an outlet of the flow path of the second fluid between adjacent third members of the plurality of third members are different from each other.
SHEERIN is within the field of endeavor provided a heat exchanger (par. 2, lines 3-4), which provides fluid interior to the tubes (12 with wall 32; par. 24,lines 10-12) to exchange heat with an exterior fluid thereto (par. 28,lines 1-3). SHEERIN teaches wherein the tubes include exterior fins (38, and 40; par. 26, lines 1-5; figure 4), wherein the fins are provided as exterior ball fins (40) and exterior claw fins (38). The ball fins and claw fins are provided  to each join to one another  (par. 27, lines 1-21), thereby providing connection between adjacent tubes (through thermal connection and intermediate connection via the fins). In particular, the connection 30) to be formed.  It is advantageous to create these channels between adjacent tubes to allow the air to travel vertically from the bottom to the top of the cooling system using natural convection, and further confining the space of the air channels to achieve a thermo siphoning effect.   With this effect the velocity of air flow increases to result in a greater heat transfer property (par. 28, lines 1-17). Therefore, it would have been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify GRUPPIONI to incorporate each of third members, such as the ball and claw fins of tubes of SHEERIN, to join to ball and claw fins of adjacent tubes, so as to connect each of the third members of one first member to adjacent other first members for these reasons of creating vertical air channels to achieve a thermo siphoning effect.
In addition, BERNERT is within the field of endeavor provided a heat exchanger design (col. 1, line 18). BERNERT teaches a fluid flow path interior to a tube (60) which includes a plurality of fins (64), wherein the plurality of fins include widths at an inlet (width between the smaller number of radially extending fins, 64A, at the inlet; col. 9,lines 20-55) and an outlet (width between the larger number of radially extending fins, 64B, at the outlet; col.9,lines 20-55) of the flow path for the second fluid (atmospheric air; col.9, line  64) between adjacent third members (such as third members associated with 64A and third members associated with 64B; figure 6) of the plurality of third members are different from each other (col.9, lines 20-55). In particular, the variation in the fin density affects the width between the fins of the upper and lower sections, so as to effect a change in width between adjacent third members associated with these upper and lower sections along the tube to improve heat transfer both internal and externally, to reduce the number of fluid pressure connections, and to affect ice growth (col.9, lines 20-55).  Therefore, it would have been obvious to one having ordinary skill within the art, .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over GRUPPIONI (EP 1043560 B1 – published in English on 2 January, 2004), in view of  SHEERIN (US 2001/0032718 A1 – published 25 October, 2001) and PACHAIYAPPAN (see NPL: “Processing Techniques of a Silicon Carbide Heat Exchanger and its Capable Properties - A Review” - PACHAIYAPPAN (August 2015); previously provided to the Applicant in the Non-Final Office Action mailed on 30 September, 2020).
As to claim 10, GRUPPIONI, as modified by SHEERIN, does not further disclose wherein the plurality of first members, the plurality of second members, the plurality of third members, and the plurality of fourth members are formed of silicon carbide ceramics.
However, Applicant is advised "the selection of a known material based on its suitability for its intended use supported a prima facie obviousness", and that the selection of a material known within the heat exchanger art is not inventive, as it would have been obvious to one having ordinary skill within the art to select the material based on known principles (e.g., PACHAIYAPPAN discloses in the abstract that silicone carbide is known to be fabricated as a heat exchanger for high temperature applications that are capable of withstanding temperatures of 1425°C, in addition to being corrosion and chemical erosion resistant. Based on this, depending upon the application of the heat exchanger and working fluids utilized, it could be advantageous to change materials of the heat exchanger from metals known within the art to that of silicon carbide based on these advantageous mechanical properties). This determination by the courts was denoted within the selection of a plastic material for the construction of a mechanical assembly resembling a common lipstick container except that the cosmetic body of sticklike form has a follower embedded in the lower end and is moved by turning a known attachment to the threaded stem disposed axially of and inside the cosmetic stick.  It was argued by the Appellant that, applicant has had to select [plastic] for his particular purpose, even though it was cited by the Examiner that Anderson (US 2,506,984) showed a similar container molded from plastic.  The courts held that "mere selection of known plastic to make a container-dispenser of a type made of plastics prior to the invention, the selection of the plastics being on the basis of suitability for the intended use, would be entirely obvious”. Therefore, with regards to the present application, it would have been obvious for one having selected silicon carbide material, as one having ordinary skill within the heat exchanger art knows to select the material based on application of the heat exchanger of which might be subjected to high temperatures that exceed those of metals, or subjected to working fluids that could cause corrosion of metallic heat exchangers or chemical erosion thereof.  For this, one having ordinary skill within the art, prior to the date the invention was effectively filed, would have found it entirely obvious to provide that the first through fourth members of the heat exchanger could be made of silicon carbide.

Claims 11-12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over GRUPPIONI (EP 1043560 B1 – published in English on 2 January, 2004), in view of  SHEERIN (US 2001/0032718 A1 – published 25 October, 2001) and LUTJENS (US 4,487,256 – published 11 December, 1984).
As to claim 11, GRUPPIONI, as modified by SHEERIN, does not further disclose wherein at least one of the plurality of first members, the plurality of second members, the plurality of third members, and the plurality of fourth members comprise a plurality of protrusions on a surface thereof in contact with the region.
However, LUTJENS is within the field of endeavor (abstract, line 1). LUTJENS teaches wherein the radially extending fins (24, 26, and 28; col.5, lines  1-3) of a tube (36) are used to transfer heat with air running exterior to the fins and conduit (col.5,lines 1-4) and the fluid running within the conduit (col.5,lines 1-4). Further, the fins are provided with ripples (drawings designate the ripples as 37, but the ripples are described as element 31 in col.5, lines 9-15) along the surfaces thereof to provide for increased circulation of ambient air in the vicinity away from the central section of the radial fins, and further increase the surface area (col. 5, lines 9-15). This results in lower ice buildup and more efficient heat transfer (col. 5, lines 9-15). Therefore, it would have been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed to modify GRUPPIONI, in view of SHEERIN, further with the teachings of LUTJENS to provide ripples along the surface of the third members to provide these effects, as recognized by LUTJENS, which would provide the ripples in contact with the region that resides generally along the central section as designated in annotated figures 20 and 21.

As to claim 12, GRUPPIONI, in view of SHEERIN and LUTJENS, previously taught the incorporate of protrusions on the surface of the third members (see rejection of claim 11), but the combination does not explicitly teach wherein the plurality of protrusions have an average diameter of 10µm to 60µm in a front view of the surface. 
where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of GRUPPIONI, in view of SHEERIN and LUTJENS, would not operate differently with the claimed average diameter and since there is a height from the surface of the protrusions to the overall region between adjacent surfaces of adjacent protrusions along different first members (figure 2 and 3 of LUTJENS) so as to remain at a desired distance to achieve the desired surface area to increase heat transfer efficiency and air circulation (col. 5,lines 9-15 of LUTJENS), the device would function appropriately having the claimed diameter. Further, Applicant places no criticality on the range claimed, indicating simply that the average diameter “may” be within the claimed ranges (present specification at par. 35).
As to claim 16, GRUPPIONI discloses a heat exchanger (par. 1), comprising:
a plurality of first members (combination of 10 and 11);
a plurality of second members (1 and 12, in particular the horizontal pipes, 5, thereof; figures 2-3, 6, 8-9, and 11, in view of figures 18-21) located between (portions which are located in spaces between adjacent first members, steel pipes, 11)adjacent first members of the plurality of first members, wherein
the plurality of first members each comprise
openings at steel pipe and channel, 10 with 11, ends; figures 16 and 20),and
	a first flow path connected to the plurality of openings ( flow path internal to the steel pipes, 5, which are provided entry/exit thereto via the openings),
the plurality of second members each comprise
	a second flow path connected to the openings of the adjacent first members (flow path internal to steel pipes and channels, 10 with 11 are provided entry/exit thereto via the openings at ends of the steel pipe which join to some of the openings of the first members, at vertical pipe section, 6, and thus, to the remainder openings of the second member, 5; figure 20-21), and
	the plurality of openings and the first flow path of the first members, and the second flow path of the second members define a flow path for a first fluid (capable of being used to carry a first fluid therein; see MPEP §2114), and a region (see annotated figures 20 and 21) between the adjacent first members defines a flow path for a second fluid(capable of being used to contact a second fluid exterior thereto; see MPEP §2114);
a plurality of third members (9 and further the structure shown in figure 14 surrounding the channel, 10 of the first member) extending towards the region (figures 3, 18-19, and annotated figures 20 and 21) on the first member, and
a plurality of fourth members (2 , 3, 12, and 14), the plurality of fourth members being spaced from the plurality of first members (figures 3 and 18-21),
a first end of at least one of the plurality of fourth members connects to one of the plurality of third members and a second end of the at least one of the plurality of third members see annotated figure 3 and figures 20-21), 
the plurality of fourth members extends from the plurality of third members toward the region (see annotated figures 20 and 21).
However, GRUPPIONI does not explicitly disclose each of the plurality of third members connecting one of the plurality of first members with an other one of the plurality of first members or wherein at least one of the plurality of first members, the plurality of second members, the plurality of third members, and the plurality of fourth members comprise a plurality of protrusions on a surface thereof in contact with the region.
SHEERIN is within the field of endeavor provided a heat exchanger (par. 2, lines 3-4), which provides fluid interior to the tubes (12 with wall 32; par. 24,lines 10-12) to exchange heat with an exterior fluid thereto (par. 28,lines 1-3). SHEERIN teaches wherein the tubes include exterior fins (38, and 40; par. 26, lines 1-5; figure 4), wherein the fins are provided as exterior ball fins (40) and exterior claw fins (38). The ball fins and claw fins are provided  to each join to one another  (par. 27, lines 1-21), thereby providing connection between adjacent tubes (through thermal connection and intermediate connection via the fins). In particular, the connection creates vertical air channels or passages (30) to be formed.  It is advantageous to create these channels between adjacent tubes to allow the air to travel vertically from the bottom to the top of the cooling system using natural convection, and further confining the space of the air channels to achieve a thermo siphoning effect.   With this effect the velocity of air flow increases to result in a greater heat transfer property (par. 28, lines 1-17). Therefore, it would have been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify GRUPPIONI to incorporate each of third members, such as the ball and claw fins of 
Second, LUTJENS is within the field of endeavor (abstract, line 1). LUTJENS teaches wherein the radially extending fins (24, 26, and 28; col.5, lines  1-3) of a tube (36) are used to transfer heat with air running exterior to the fins and conduit (col.5,lines 1-4) and the fluid running within the conduit (col.5,lines 1-4). Further, the fins are provided with ripples (drawings designate the ripples as 37, but the ripples are described as element 31 in col.5, lines 9-15) along the surfaces thereof to provide for increased circulation of ambient air in the vicinity away from the central section of the radial fins, and further increase the surface area (col. 5, lines 9-15). This results in lower ice buildup and more efficient heat transfer (col. 5, lines 9-15). Therefore, it would have been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed to modify GRUPPIONI, in view of SHEERIN, further with the teachings of LUTJENS to provide ripples along the surface of the third members to provide these effects, as recognized by LUTJENS, which would provide the ripples in contact with the region that resides generally along the central section as designated in annotated figures 20 and 21.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        3/9/2022